PER CURIAM.
Michael S. Mahan appeals a final order of the Unemployment Appeals Commission affirming the decision of an unemployment compensation appeals referee determining that Mr. Mahan was disqualified from receiving unemployment benefits because he was discharged for misconduct connected with his work. We affirm.
We review the adjudicative findings arising from an unemployment compensation proceeding to determine if they are supported by competent, substantial evidence. See Miller v. Unemployment Appeals Comm’n, 690 So.2d 752 (Fla. 5th DCA 1997). We do not substitute our judgment for that of the agency with respect to the weight of the evidence on disputed facts. See Rosmond v. Unemployment Appeals Comm’n, 651 So.2d 233, 234 (Fla. 5th DCA 1995). The appeals referee heard and evaluated the testimony presented and believed the evidence presented by the employer. As credibility is a matter within the discretion of the finder of fact, and as the findings in this case are supported by *1235the requisite competent, substantial evidence, we find no basis to disturb the final order under review.
AFFIRMED.
PLEUS, C.J., ORFINGER and MONACO, JJ., concur.